UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

S&S HOLDCO, INC., Case No. 1:17-cv-783

Plaintiff, Bertelsman, J.

Litkovitz, M.J.

VS.
THREE RIVERS PROVIDER ORDER
NETWORK, INC.,

Defendant.

This matter came before the Court for a follow-up telephone status conference on J anuary
22, 2020.

The calendar dates in this matter are STAYED pending plaintiff's submission of a
motion to compel the deposition testimony of Blaine Pollock and the Court’s resolution of the
motion, after which the Court will issue an amended Calendar Order.

By agreement of the parties, and with the Court’s approval, the deposition of Robert
Malone will take place on February 19, 2020.

IT IS SO ORDERED.

Date: _// 22 [AD Lo hod
Phaser L, Littavits

United States Magistrate Judge

 
